As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Muzinich Credit Opportunities Fund Form N-Q 09/30/2014 Item 1. Schedule of Investments. MUZINICH CREDIT OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Principal Amount† Value CORPORATE BONDS: 35.0% Airlines: 0.4% Tam Capital 3, Inc. 8.375%, 6/3/21 $ Automotive & Auto Parts: 3.3% General Motors Financial Co., Inc. 4.375%, 9/25/21 Schaeffler Holding Finance BV EUR 100,000 6.875%, 8/15/18 Banking: 1.0% Ally Financial, Inc. 8.000%, 3/15/20 Broadcasting: 1.9% Crown Media Holdings, Inc. 10.500%, 7/15/19 Sirius Xm Radio, Inc. 5.250%, 8/15/221 Cable/Satellite TV: 2.4% CCO Holdings LLC/CCO Holdings Capital Corp. 7.250%, 10/30/17 Norcell Sweden Holding 2 AB EUR 61,238 10.750%, 9/29/19 Chemicals: 0.4% Fufeng Group Ltd. 7.625%, 4/13/16 Containers: 1.3% Ball Corp. 5.000%, 3/15/22 Sealed Air Corp. 8.375%, 9/15/211 Energy: 9.4% Chesapeake Energy Corp. 5.750%, 3/15/23 Delek & Avner Tamar Bond Ltd. 3.839%, 12/30/18 El Paso Energy Corp. 7.750%, 1/15/32 Kinder Morgan Energy Partners 4.250%, 9/1/24 QGOG Constellation S.A. 6.250%, 11/9/19 Sabine Pass Liquefaction LLC 5.750%, 5/15/241 Southern Star Central Corp. 5.125%, 7/15/221 Entertainment/Film: 0.3% Vougeot Bidco PLC EUR 125,000 5.578%, 7/15/202 Food & Drug Retail: 0.1% CVS Health Corp. 2.250%, 8/12/19 Food/Beverage/Tobacco: 1.0% Campofrio Food Group S.A. EUR 50,000 8.250%, 10/31/16 JBS S.A. 10.500%, 8/4/16 Marfrig Holding Europe BV 6.875%, 6/24/19 Healthcare: 0.1% Wellpoint, Inc. 2.250%, 8/15/19 Homebuilders/Real Estate: 0.9% Dubai Holding Commercial Operations Ltd. GBP 150,000 6.000%, 2/1/17 OAS Finance Ltd. 8.000%, 7/2/211 Leisure: 2.6% Activision Blizzard, Inc. 5.625%, 9/15/211 6.125%, 9/15/231 Metals/Mining: 0.9% Alcoa, Inc. 5.125%, 10/1/24 Glencore Funding LLC 2.700%, 10/25/171 Paper: 0.4% Sappi Papier Holding GmbH 8.375%, 6/15/191 Services: 1.4% AECOM Technology Corp. 5.750%, 10/15/221 5.875%, 10/15/241 Super Retail: 0.6% DFS Furniture Holdings PLC GBP 100,000 6.558%, 8/15/182 Hema Bondco I BV EUR 125,000 5.484%, 6/15/192 Telecommunications: 5.1% Sprint Corp. 7.875%, 9/15/231 Sprint Communications 9.000%, 11/15/181 Sunrise Communications International S.A. EUR 100,000 5.063%, 12/31/172 T-Mobile USA, Inc. 6.500%, 1/15/24 Telecom Italia SpA 7.375%, 12/15/17 Telefonica Europe BV EUR 100,000 7.625%, 9/29/492 Telesat CANADA / Telesat LLC 6.000%, 5/15/171 Utilities: 1.5% Indiantown Cogeneration LP 9.770%, 12/15/20 Israel Electric Corp. Ltd. 6.700%, 2/10/17 Mirant Mid-Atlantic Series B Pass Through Trust 9.125%, 6/30/17 NSG Holdings LLC/NSG Holdings, Inc. 7.750%, 12/15/251 TOTAL CORPORATE BONDS (Cost $17,315,618) BANK LOANS: 3.5% Cable/Satellite TV: 0.4% Virgin Media Term Loan 3.500%, 6/8/202 Consumer Products: 0.5% Jarden Corp. Term Loan 2.904%, 9/30/202 Containers: 0.5% Ardagh Group Term Loan 4.000%, 12/17/192 Hotels: 0.7% Hilton Worldwide Term Loan 3.500%, 10/26/202 Leisure: 0.6% Activision Blizzard, Inc. Term Loan 3.250%, 9/12/202 Metals/Mining: 0.5% Novelis, Inc. Term Loan 3.750%, 3/10/172 Technology: 0.3% Dell, Inc. Term Loan 3.750%, 10/29/182 TOTAL BANK LOANS (Cost $1,738,998) SHORT-TERM INVESTMENTS: 27.5% United States Treasury Bill 0.002%, due 12/4/143 0.000%, due 12/11/143.4 0.000%, due 1/8/153.4 TOTAL SHORT-TERM INVESTMENTS (Cost $13,499,929) TOTAL INVESTMENTS IN SECURITIES: 66.0% (Cost $32,554,545) Other Assets in Excess of Liabilities: 34.0% TOTAL NET ASSETS: 100.0% $ † In U.S. Dollars unless otherwise indicated. EUR Euro GBP British Pound 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2014 the value of these securities amounted to $7,296,818 or 14.8% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2014. 3 Coupon represents the yield to maturity from the purchase price. 4 Coupon is less that 0.001% The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Muzinich Credit Opportunity Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Summary of Fair Value Exposure at September 30, 2014 (Unaudited) The Muzinich Credit Opportunities Fund (the "Fund") utilizes various methods to measure the fair value ofits investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2014. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Corporate Bonds $
